EXHIBIT 4.5 NEITHER THE SECURITIES REPRESENTED BY THIS WARRANT NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1 THIS PLACEMENT AGENT WARRANT IS ISSUED PURSUANT TO THE TERMS AND CONDITIONS OF THAT CERTAIN CONFIDENTIAL PRIVATE OFFERING MEMORANDUM DATED JUNE 29, 2010, AS SUPPLEMENTED (THE “MEMORANDUM”), AND THE LETTER AGREEMENT DATED MAY 11, 2 ANYTHINGIT, INC. PLACEMENT AGENT WARRANT Date of Issuance: October 21, 2010
